Opinion issued October 25, 2018




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-18-00845-CV
                           ———————————
  BELINDA PUNTANEN, INDIVIDUALLY, D/B/A LAR LEGAL ADMIN
   RESOURCES AND AS NEXT BEST FRIEND OF Z. R. M., A MINOR,
                         Appellant
                                       V.
 ALLISON RILEY GROVER, HOMES CENTRAL REAL ESTATE, INC.,
  BRIAN MCLAURIN AND DENZELL & CRANE, INC. D/B/A APPLE
                    MOVING, Appellees


                   On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-84676


                         MEMORANDUM OPINION

      This is an attempted appeal from an interlocutory order, signed on September

10, 2018, granting the no-evidence summary judgment motion of appellees Allison
Riley Grover and Homes Central Real Estate. Because the order at issue did not

dispose of all parties and causes of action, we dismiss this appeal.

        Subject to some exceptions, appeals generally may be taken from final

judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The

order here states that it is not final. In particular, it dismisses claims against two

appellees, but “[c]laims against all other Defendants remain pending,” and “[t]his is

an interlocutory order.” Nothing in our record suggests that the remainder of the case

has been severed.

        Because the order appealed is interlocutory and not appealable, we dismiss

the appeal. See TEX. R. APP. P. 42.3, 43.2(f). We dismiss any pending motions as

moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                          2